Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
In the reply filed 12/31/2020, Applicant has amended claim 1.
Claims 16 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
	Claims 1-2, 6-13, and 18-19 are under consideration. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/05/2021 and 4/05/2021 were filed after the mailing date of the non-final Office action on 7/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Withdrawn 35 USC § 103 
The prior rejection of Claims 1-2, 6-10, 12, and 18-19 under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019), in view of Song et al., (US Patent 7,282,200, patented 10/16/2007, see IDS filed 1/02/2019)  is withdrawn in light of Applicant’s amendment of Claim 1 to limit the therapeutic polynucleotides to consisting of Sox9 and at least one other from MMP12, MMP13, and MMP3, which is a limitation neither Koopman, Song, Pan, nor Qin nor Iino teach. Specifically, Song, Pan and Qin rely on a method further including BMP-2. 

The prior rejection of Claim 11 under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of Song et al., (US Patent 7,282,200, patented 10/16/2007, see IDS filed 1/02/2019), Pan et al., (JCP, 2008, 217:228-241, prior art of record), and Qin et al., (2013/0090290, filed 3/21/2011), as applied to claim 1, in further view of Shao et al., (Cell Res, 2009, 19:1-16, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the therapeutic polynucleotides to consisting of Sox9 and at least one other from MMP12, MMP13, and MMP3.

The prior rejection of Claim 13 under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of Song et al., (US Patent 7,282,200, patented 10/16/2007, see IDS filed 1/02/2019), Pan et al., (JCP, 2008, 217:228-241, prior art of record), and Qin et al., (2013/0090290, filed 3/21/2011), as applied to claim 1, in further view of Glorioso et al., (US Patent 6,413,511, see filed IDS 3/08/2016) is withdrawn in light of Applicant’s amendment of Claim 1 to limit the therapeutic polynucleotides to consisting of Sox9 and at least one other from MMP12, MMP13, and MMP3.


New Claim Rejections  35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-10, and 18-19 are rejected under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019), in view of Wu et al., (J Bone Min Res, 2002, 17:639-651) 
 

In regard to the patients of claim 1, Koopman teaches the method is directed to patients having diseases involving bone or cartilage deficiency, and specifically suggest osteochondrodystrophies such as campomelic dysplasia, as well as those in need of cartilage or bone renewal, regeneration, or repair of damage caused by disease, aging, or physical stress (Abstract, col 1, Field of the Invention, Background of the Invention, col 6, lines 33-65).
In regard to the administration step of claim 1, Koopman teaches the isolated polynucleotide molecule is “injected directly into the joint tissue such as knees, knuckles, elbows or ligaments” (col 6, lines 33-35, see col 7, 2nd para.).
	In regard to the mechanism of action of claim 1, Koopman teaches that Sox9 causes the differentiation of a cell into a cartilage cells (col 7, 1st para., col 12, Experimental, col 14, 2nd para., col 15, 3rd para.). 
However, in regard to claim 1, although Koopman suggest that Sox9 treatment can be combined with other factors (col 7, lines 5-13, col 8, lines 6-9), they are silent with respect to further including a protease required for chondrogenic differentiation such as MMP13 (alias collagenase-3).
In regard to claim 1, Wu et al, (2002) teaches that MMP13 is factor that is essential to chondrocyte differentiation (Abstract). Specifically, Wu demonstrates that MMP13 is upregulated during the chondrocyte differentiation (Figs. 3-5), and that 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells by differentiating a cell comprising Sox9 as taught by Koopman and combine MMP13 for chondrocyte differentiation as taught by Wu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Wu because MMP13 is also critical to promote the differentiation of cells into chondrocytes (p. 649, Discussion, last para., see Figs. 3-9). It would have be therefore predictably obvious to combined Sox9 and MMP13 to produce differentiated chondrocytes when practicing a method of Koopman to treat chondrodystrophies.  In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of modify the Sox9 method with MMP13 with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Koopman et al. contained an enabling methodology for the differentiation of chondrocytes using nucleic acids encoding Sox9 that could have easily been combined with other factors for differentiating chondrocytes, and Koopman (2) suggests combining the method with other molecules in general, and (3) the success of establishing that similar Sox9, MMP13 is a causal factor necessary for 
In regard to claim 2, Koopman teaches the full length sequences of Sox9 (e.g., see SEQ ID NO: 20 of Koopman).
In regard claims 6 and 18, as stated supra, Koopman teaches that Sox9 leads to the differentiation of cells into chondrocytes, and since Koopman teaches the therapeutic polynucleotides are injected directly into the joint, fibroblasts of the joint would naturally comprises these nucleic acids after injection into the joint. Furthermore, since Koopman evidences that fibroblasts are capable of expressing  Sox9 (col 10, 1st para., col 12, Experimental), it is noted that the "wherein” clauses of instant claims do not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. administering Sox9 gene to a joint). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See MPEP 2111.04, which states a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."
	In regard to claims 7-10, Koopman suggests the expression vector is either a non-viral plasmid vector or a viral vector such as adenovirus or retrovirus (col 7, sections ii/iii). 
In regard to claim 19, as stated supra, Koopman teaches preferably the isolated polynucleotide molecules are injected directly into the joint (i.e. without a cell).
	 Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/31/2020 are acknowledged.
Applicant argues that the prior art references of Koopman, Song and Pan are directed to a method comprising Sox9 and BMP-2, with MMP13, while instant claims have been amended to be consisting of Sox9 with MMP13, MM12 and/or MMP3 (p. 4-6 of Remarks).
Furthermore, Applicant argues there would be no motivation to combine Sox9 with MMP13, MM12 and/or MMP3. Specifically, Applicant argues that the prior art taught that MMPs caused or were associated with chondrodystrophies such as arthritis/osteoarthritis. Applicant cites the prior art of Takaishi et al., 2008, who teaches that in osteoarthritis (OA) MMP expression is correlated with destruction of articular cartilage. MMP-13 was known to be important for the degradation of collagen within the cartilage and is enhanced in in chondrocytes of OA cartilage, and TG mice expressing constitutively active MMP13 exhibit OA changes. Thus, Applicant argues that a skilled artisan would not have included MMPs such as MMP13 or MMP3 in a method to produce chondrocytes in a joint to treat chondrodystrophies because this would have been considered counter-productive due to the MMPs roles in inducing cartilage destruction in the joints of OA individuals. In addition Applicant argues that the individuals to be treated by Koopman are in need of cartilage and bone renewal, regeneration, or repair, and an artisan would not have been motivated to modify Koopman to treat chondrodystrophies such as OA with MMPs (p. 6-9 of Remarks).
Applicant’s arguments have been considered, but are not found persuasive.

Second, in regard to the motivation to combine Sox9 with MMP13 in light of the prior art review of Takaishi et al., 2008, as a first matter, if Applicant wishes that a reference be fully considered by the Examiner, said reference should be included in an IDS that is filed with instant application. Nevertheless, the Examiner acknowledges that it was known MMPs were associated with chondrodystrophies such as osteoarthritis.  (see more below). 
However, it must be noted that Applicant’s specification at [0142] defines chondrodystropies broadly as including not only osteoarthritis, but also “achondroplasia, costochondirtis, spinal disc herniation, and so forth.” For example, individuals with achondroplasia are characterized by dwarfism because of improper cartilage and bone growth during development. Similarly, Koopman teaches that individuals with campomelic dysplasia are characterized by dwarfism because of improper cartilage and bone growth during development (col 1, Field of Invention, col 20-21).  Thus, the patients of Koopman having osteochondrodystrophies such as campomelic dysplasia, as well as cartilage or bone damage caused by disease, aging, or physical stress would be considered to be encompassed as chondrodsytrophies. However, as noted by Applicant, the methods of Koopman are not necessarily for OA patients, but for different chondrodystrophy patients in need of “cartilage and/or bone renewal, regeneration or In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). See MPEP 2111].
Furthermore, the Examiner acknowledges that it was known MMPs were associated with chondrodystrophies such as osteoarthritis. As noted in Applicant’s 



Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of Wu et al., (J Bone Min Res, 2002, 17:639-651), as applied to claim 1, in further view of and Shao et al. (Cell Res, 2009, 19:1-16, prior art of record) and Szymczak et al., (Nature Biotech, 2004, 22:589-594)
 

As discussed previously, Koopman in view of Wu suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP13.

In regard to claim 11, Shao teaches a method of transducing a cell with multiple  reprogramming factors on a single expression vector (p. 3, Results, Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells comprising delivering a Sox9 and MMP13 expression vectors to the joint as taught by Koopman et al., and combine the Sox9/MMP13 transgenes into a single expression vector as taught by Shao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Shao because combining the transgenes into a single expression vector avoids insertional mutagenesis and simplifies vector design and transduction (Abstract, p. 2, Introduction, last para.). Furthermore, in regard to the reasonable expectation of success of combining just the two differentiation factors of Koopman and Wu (to wit, Sox9 and MMP13) on a single expression vector, Shao cites the prior art of Szymczak et al., (2004) (p. 2, Intro. 4th para. of Shao), who teaches that similar vectors comprising just 2 transgenes of interest can be successfully expressed in transduced cells (see Figs. 1 & 4 of Szymcak).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/21/2020 are acknowledged and have been addressed supra.


Claims 12 is rejected under 35 U.S.C. 103 as obvious over Koopman et al., (US Patent 6,737,413, see IDS filed 1/02/2019), in view of Wu et al., (J Bone Min Res, 2002, 17:639-651), as applied to claim 1, in further view of Song et al., (US Patent 7,282,200, patented 10/16/2007, see IDS filed 1/02/2019) 

As discussed previously, Koopman in view of Wu suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP13.
However, Koopman et al., are silent with respect to having Sox9 and MMP13 on the different vectors. 
Song teaches a gene therapy method of producing chondrocytes or cartilage-type cells in the joint of an individual in need thereof comprising the step of delivering to the joint expression vectors encoding therapeutic polynucleotides (col 4, last 2 para., col 13, 4th & 5th para. col 14, 5th – 7th para.). In regard to claim 12, Song teaches just a single transgene per vector (col 13, 5th para., col 16, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed practice a method of producing chondrocytes or cartilage type cells comprising Sox9 and MMP13 therapeutic nucleic acids as suggested by Koopman and Wu, and have the two therapeutic nucleic acids on different expression vectors as taught by Song with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Song so as ensure appropriate levels of expression of each individual transgene (col 13, 5th para.).
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/21/2020 are acknowledged and have been addressed supra.



Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US Patent 6,737,413), in view of  Wu et al., (J Bone Min Res, 2002, 17:639-651), as applied to claim 1, in further view of Qin et al., (2013/0090290, filed 3/21/2011, prior art of record) and Glorioso et al., (US Patent 6,413,511, see filed IDS 3/08/2016)
 
As discussed previously, Koopman in view of Wu suggest a method of producing chondrocytes or cartilage-type cells in a joint of an individual by delivering to the joint expression vectors consisting of Sox9 combined with MMP13.
However, in regard to claim 13, although Koopman is silent with respect to the promoter to be used that is suitable for expression in the joint, 
Qin teaches methods of promoting the differentiation of cells into chondrocytes or cartilage-type cells using growth factors and the protease MMPl13 (Summary of the Invention, see [0005-0007, 0089, 0109, 0118,, 0120, 0135, 0139, 0151], see claims 21 and 24 of Qin).  In regard to claim 13, Qin teaches the methods comprise delivering expression vectors encoding therapeutic polynucleotides nucleic acid vectors of these 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice a method of producing chondrocytes or cartilage type cells comprising delivering Sox9 and MMP-13 expression vectors to the joint as suggested by Koopman et al., and choose the CMV promoter for the expression vector as suggested by Qin with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because the CMV promoter operably linked to transgenes was well known in the art and readily available to the ordinary artisan at the time of filing (as evidenced by Qin). Furthermore, Glorioso evidences that the CMV promoter is suitable for expression in the joint (col 45, Table II). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/21/2020 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/           Examiner, Art Unit 1633